DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al (US Publication No. 2018/0175036) in view of Cheng et al (US Publication No. 2019/0312104) and Cappellani et al (US Publication No. 2013/0320455).


    PNG
    media_image1.png
    458
    339
    media_image1.png
    Greyscale

	Regarding claim 1, Ching discloses a stacked nanowire or nanosheet gate-all-around (GAA) device, comprising: a silicon substrate Fig 18A-18C, 210 ¶0019; stacked nanowires or nanosheets Fig 18A-18C, 316, located on the silicon substrate Fig 18A-18C, 210, wherein each of the stacked nanowires or nanosheets Fig 18A-18C, 316 extends along a first direction, and the stacked nanowires or nanosheets comprises a plurality of nanowires or nanosheets that is stacked Fig 18A-18C, 316; a gate stack Fig 18A-18C, 1016, surrounding each of the stacked nanowires or nanosheets, wherein the gate stack extends along a second direction Fig 17A-18C, first spacers Fig 17A-17C, 820 are located on two sidewalls of the gate stack, and the sidewalls are in the first direction of the gate stack Fig 17A-17C, 820; source-or-drain regions, located at two sides of the gate stack along the first direction Fig 17A-17C, 835 ¶0047-0050; and a Fig 18B; 

    PNG
    media_image2.png
    445
    264
    media_image2.png
    Greyscale


wherein a notch structure recessed inward is located between the stacked nanowires or nanosheets and the silicon substrate Fig 18B; and wherein the notch structure comprises an isolator that isolates the stacked nanowires or nanosheets from the silicon substrate ¶0043; wherein the isolator is an oxide ¶0043. Ching discloses all the limitations except for the forming of the notch structure by oxidation. 
Whereas Cheng discloses a structure comprises an isolator, the isolator is formed in the structure by oxidizing the structure and the isolator is configured to isolate the stacked nanowires or nanosheets from the silicon substrate Fig 10 ¶0047-0049. Ching and Cheng are analogous art because they are directed to semiconductor devices having nanosheets channel and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng because they are from the same field of endeavor.


Whereas Cappellani discloses wherein the notch structure comprises an isolator being an oxide, at least the middle part of the notch structure is oxidized tor form the isolator, the notch structure is pinched off by the isolator from the middle part of the notch structure ¶0063-0064 Fig 2A-4D. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the isolation structure of Ching and incorporate the teachings of Cappellani as an alternative shape and structure and since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 3, Ching discloses wherein each of the stacked GAA nanowires or nanosheets is made of Sii-yGey, and 0 < y < 1 ¶0025.
Regarding claim 20, Cappellani discloses wherein the whole notch structure is oxidized to form the spacer¶0063-0064 Fig 2A-4D.
Regarding claim 21, Cappellani discloses all the limitations but silent on the height of the isolator. It would have been obvious to one having ordinary skill in the art a before the effective filing date of the claimed invention to modify the height of the isolator, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al (US Publication No. 2018/0175036), Cheng et al (US Publication No. 2019/0312104) and Cappellani et al (US Publication No. 2013/0320455) and in further view of Cheng et al (US Patent No. 10,818, 559).
Regarding claim 4, Ching discloses all the limitations except for the silicon etched structure. Whereas Cheng (US Patent No. 10,818, 559) discloses a nanowire or nanosheet GAA device wherein: a silicon-etched structure is located between the silicon substrate and the notch structure, or a silicon-etched structure is located between the silicon substrate and the notch structure, and another silicon-etched structure is located between the gate stack and the notch structure Fig 7 and Fig 14. Ching and Cheng (US Patent No. 10,818, 559) are analogous art because they are directed to semiconductor devices having GAA device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ching because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Ching and incorporate the teachings of Cheng to improve device performance and avoid damage to the nanosheets or nanowires.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al (US Publication No. 2018/0175036), Cheng et al (US Publication No. 2019/0312104) and Cappellani et al (US Publication No. 2013/0320455) and in further view of Loubet et al (US Publication No. 2020/0105869).
Regarding claim 5, Ching discloses all the limitations except for the buffer structure. Whereas Loubet discloses a GAA device wherein: a strain-buffer structure is Fig 2A, 204 ¶0066, 0070-0072. Ching and Loubet are analogous art because they are directed to semiconductor devices having GAA device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ching because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Ching and incorporate the teachings of Loubet to provide isolation and protecting to the nanosheets or nanowires during the etching step.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to the claim prompted the examiner to introduce new grounds of rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811